           Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 1 of 21 PageID# 316
                                                                                                         '/i
M I HF//U( I                                    n/^TBrr-T rm/fil I i-r~M (He

           !^A<^iFWa-'OI(,7Rir I OF Uinr-./AJLft
                             A, ((=■ y iY3 1^   1 pfl. ( oa       1 (./i S '   lA—.       f\
     l i c, ! ') fO


J/UtTP^n (^TMTf                 CpFAHFP^iCA

                                                              f
                        »/                                    1      [ :                       ALH. B)


y/AAAF'IAK Hf'JiyF,SAfJ(/l
         ct/A/at—Sl^ar tf ( I             .—
         C;(fc(r^ f\hcj f<^iAaxli(d ti l yfrnf?Aaj, u

mm




                                                                               TFVW




x%uai                                  rrrrmoii s


10 \/a( Air                                                                           o        f :>(Ji

fl                    1 n        J'       f /            /           /            ■
                                                                                 le. , /
                                                                                               U
1 iPCldiAfDi JislM/r cJUOia(^ /                                                                 ^ /
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 2 of 21 PageID# 317
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 3 of 21 PageID# 318
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 4 of 21 PageID# 319
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 5 of 21 PageID# 320
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 6 of 21 PageID# 321
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 7 of 21 PageID# 322
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 8 of 21 PageID# 323
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 9 of 21 PageID# 324
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 10 of 21 PageID# 325
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 11 of 21 PageID# 326
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 12 of 21 PageID# 327
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 13 of 21 PageID# 328
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 14 of 21 PageID# 329
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 15 of 21 PageID# 330
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 16 of 21 PageID# 331
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 17 of 21 PageID# 332
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 18 of 21 PageID# 333
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 19 of 21 PageID# 334
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 20 of 21 PageID# 335
Case 1:01-cr-00455-LMB Document 1953 Filed 08/31/20 Page 21 of 21 PageID# 336
